Notice of Pre-AIA  or AIA  Status
           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action 

Continued Examination Under 37 CFR 1.114
           A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.
           Applicant’s submission filed on October 26, 2022 has been entered.  

Claim Rejection - 35 U.S.C. 112(b)
1.       The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
2.       Claims 5-8 and 12-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
          (1) The scope of claim 5 is confusing.  Are the first actuating part and the second actuating part in addition to the housing of claim 1?  As disclosed on page 8, lines 24-25 of the original specification, the knife 10 has a housing-like first actuating part 11 and a second actuating part 12.  The actuating parts collectively form the housing.  It is suggested “the utility knife has a first actuating part and a second actuating part”, at lines 2-3 of claim 5, be changed to --the housing has a first actuating part and a second actuating part--.      
          (2) In claim 7, line 3, “a first slotted link” and “a second slotted link” are vague since they are not positively recited.  Also, it is not clear if “a pivot joint” cited in claim 7 is in addition to “pivot joints” cited at line 4 of claim 1.  It is suggested the wherein clause of claim 7 be rewritten to read --wherein the pivot joints comprises four pivot joints, the utility knife further comprises a first slotted link and a second slotted link, the first slotted link forms a first of the four pivot joints with the second actuating part and forms a second of the four pivot joints with the blade assembly, and the second slotted link forms a third of the four pivot joints with the second actuating part and forms a fourth of the four pivot joints with the blade assembly--.  The support for the suggested claim language is shown in Fig.15.  
          (3) In claim 8, line 1, “The utility” has no antecedent basis.
          (4) In claim 8, lines 18-19, “the blade assembly forms forming” does not make sense. 
          (5) In claim 8, lines 19-20, “a first slotted link” and “a second slotted link” are vague since they are not positively recited.    
          (6) In claim 12, line 14, “a first slotted link” and “a second slotted link” are vague because they are not positively recited. 
          (7) In claim 12, lines 14-15, “the second actuating part” lacks antecedent basis.
          (8) Claim 15 is improperly dependent from claim 1 as amended which requires the blade assembly being supported on the housing only by the pivot points as amended claim 1 which is directed to a first embodiment (Figs.1-16).  However, claim 15 requiring the blade assembly being mounted on the housing only by cooperating sliding surfaces … of the housing is directed to a second embodiment (Figs.17-25).   It is suggested claim 15 be amended by deleting the limitation “and/or cooperating sliding surfaces and, in the latter configuration, the cooperating sliding surfaces of the housing” be deleted. 
            (9) In claim 16, lines 17-19 are misleading.  As the disclosed invention is understood, the first and second slotted links 14/15 form a four-linkage with the second actuating part 12 and with the blade assembly 16 as shown in Fig 15 and described on page 9, lines 5-7 of the original specification.  The slotted links 14/15 do not form a four-linkage with the first actuating part 11 and with the blade assembly 16.  It is suggested “one of the first and second actuating parts”, at line 18 of the claim, be changed to --the second actuating part--.  

Claim Rejection - 35 U.S.C. 102(a)(1)
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
2.       Claims 1-6, 9, 11 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keklak et al. (U.S. Patent No. 4,713,885, hereinafter “Keklak”).
          Regarding claim 1, Keklak discloses a utility knife comprising:
          a housing (10,11) formed with an inlet opening (I, see Fig.2 as annotated below) and an outlet opening (28); 
          a blade assembly (15,19) having a blade (19) with a cutting edge (opposite notches 20, see Fig.1), and 
           pivot joints (29,30) supporting the blade assembly (15,19) on the housing (10,11) for movement relative to the housing (10,11) between a stowed position (Fig.2) in which the cutting edge is protected so as to be inaccessible and a cutting position (Fig.3) in which the cutting edge is moved relative to the housing (10,11) for a cutting operation, the housing (10,11) having a particle flow cross section that is substantially constant in a flow direction of particles from the inlet opening (I) of the housing (10,11) into an interior (IT) of the housing (10,11) at an end (E) of the housing (10,11) to the outlet opening (28) for the particles, the blade assembly (15,19) being supported on the housing (10,11) only by the pivot joints (29,30).

    PNG
    media_image1.png
    390
    823
    media_image1.png
    Greyscale

          Regarding claim 2, Keklak’s outlet opening (28) is provided on a lower face of the housing (10,11).
          Regarding claim 3, a spacing between Keklak’s opposing inner wall faces of the housing (10,11) forming the flow cross section is substantially constant.
          Regarding claim 4, an inner wall of Kalka’s housing (10,11) has planar faces. 
          Regarding claim 5, Keklak’s utility knife has a first actuating part (10,11) and a second actuating part (23) movable relative to the first actuating part (10,11) for movement of the blade assembly (15,19) between the stowed position (Fig.2) and the cutting position (Fig.3).
          Regarding claim 6, in Keklak’s operating position (Fig.3), the second actuating part (23) is spaced from the first actuating part (10,11 by a gap) over a substantially part of a longitudinal extension of the outlet opening (28) such that the outlet opening (28) is not closed by the second actuating part (23).
          Regarding claim 9, in the stowed position (Fig.2) of Keklak’s knife, the blade (19) is moved into the housing (10,11) such that a user cannot come into contact with the cutting edge, and in the cutting position (Fig.3) the blade (19) projects from the inlet opening (I, see annotated Fig.2) of the housing (10,11).
           Regarding claim 11, Keklak’s housing (10,11) has a front end (F, see Fig.1 as  annotated below), a rear end (R), opposing sides (S, see annotated Fig.1), an upper face (U) and a lower face (L), the outlet opening (28) through which the particles can leave the housing (10,11) is formed at least on the lower face (L).

    PNG
    media_image2.png
    511
    775
    media_image2.png
    Greyscale


           
           
           Regarding claim 15, Keklak’s blade assembly (15,19) is mounted on the housing (10,11) only by the pivot joints (29,30).

Indication of Allowable Subject Matter
1.        Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

2.        Claims 8, 12-14 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Remarks
           Applicant argues, at page 9 of the amendment, “only” pivot joints (in claim 1 as amended) means that the blade assembly is pivotally guided on slotted links and has no guiding support to the housing.  In response, Examiner finds no definition for the term “only pivot joints”, from the original specification, to exclude any guiding support to the housing and to mean the blade assembly is pivotally guided on not claimed slotted links.  Keklak’s blade assembly (15,19) is mounted on the housing (10,11) only by the pivot joints (29,30) via slotted links (21,22).    

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-SIU PAYER whose telephone number is (571)272-4511.  The examiner can normally be reached on Monday-Friday, 7:30 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HWEI-SIU C PAYER/Primary Examiner, Art Unit 3724